Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lernoux et al. (US 20190300664), cited by applicants 
The reference discloses a film containing a metallocene generated polyethylene (abstract) with 75 mol % or more ethylene units, a density of 0.91-0.923, a melt flow ratio of 20-35 and weight average molecular weight of 150,00-400,000 (wherein the Z average molecular weight is necessarily higher by definition), a flex crack resistance of less than or equal to 5 holes/ 10,000 cycles and dart drop strength of greater than 40 g/micron (document claim 1) and  a melt index I2 which may be 0.1-5 g/10 min (paragraph 31). Note paragraph 124 and 127 for cast films. Note paragraph 31 for 1-5 mil thickness films. Note paragraph 29 for molecular weight distributions of 1.5-5 as in claim 8. Note paragraph 58 for gas phase polymerization in a reactor as in claims 10 and 11. See paragraphs 113 and 124 for film layers using the film and note paragraph 127 for coextruded films. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-2-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765